

113 HR 3851 IH: No Bailouts for Insurance Industry Act of 2014
U.S. House of Representatives
2014-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3851IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2014Mr. Lance introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo repeal sections 1341 and 1342 of the Patient Protection and Affordable Care Act, and for other purposes.1.Short titleThis Act may be cited as the No Bailouts for Insurance Industry Act of 2014.2.Findings; purpose(a)FindingsCongress finds the following:(1)According to the most recent United States Census, employer-based health insurance is the largest source of health insurance coverage in the United States. Of those employed, 70 percent receive employment-based health insurance. Of unemployed Americans, 30 percent receive employer-sponsored health insurance.(2)Despite the large percentages of coverage, as health care costs climb, the percentage of Americans who receive health insurance through employers has fallen significantly over the last decade—from 70 percent nationwide in 2000 to 60 percent in 2011, according to a report by the Robert Wood Johnson Foundation.(3)According to recent surveys done by the National Business Group on Health and the Kaiser Family Foundation, most companies continue to provide health insurance for employees and wish to continue doing so into the future.(4)Employers that offer insurance will not contribute additional risk to the Health Insurance Exchanges established in the Patient Protection and Affordable Care Act (in this Act referred to as PPACA).(5)The transitional reinsurance program, established in section 1341 of PPACA, is intended to stabilize risk in the individual health insurance market during the first three years of the Health Insurance Exchanges, as established by that Act.(6)PPACA also requires that the Treasury collect a fee for each employer-sponsored covered life in order to pay for the transitional reinsurance program.(7)This fee is a disincentive for employers to continue offering coverage to all employees, and does not give employers any benefits of the transitional reinsurance program.(b)PurposeIt is the purpose of this Act to remove the current funding mechanism for the transitional reinsurance program in order that employer-sponsored insurance is supported so that Americans can sustain quality health coverage.3.Repeal of sections 1341 and 1342 of PPACA(a)Repeal of section 1341(1)In generalSection 1341 of PPACA (42 U.S.C. 18061) is repealed.(2)Effective dateThe repeal of such section shall apply to plan years beginning after the date of the enactment of this Act.(3)ApplicationIn applying such section before the effective date of such repeal—(A)any reference in such section to the 3-year period beginning January 1, 2014 or to the 36-month period beginning January 1, 2014 is deemed a reference to the period beginning January 1, 2014, and ending on the date of the enactment of this Act;(B)with respect to the amounts specified in clauses (iii) and (iv) of subsection (b)(3)(B) of such section, the amounts for 2014 shall be reduced in a pro-rata manner to reflect only the portion of 2014 occurring before the date of the enactment of this Act and no amounts shall be provided for periods after such date;(C)in applying subsection (b)(4)(A) of such section, amounts collected may only be used for 2014 and, notwithstanding subsection (b)(4)(B) of such section, amounts remaining unexpended as of December 2014 shall be returned, in a pro rata manner, to health insurance issuers making contributions under such section; and(D)the reference in subsection (c)(1)(A) of such section to the first 3 years of operation shall be deemed a reference to the period of operation ending not later than December 31, 2014.(4)ConstructionNothing in this subsection shall be construed as affecting the authority of a State, without regard to section 1341 of PPACA, to implement reinsurance programs with respect to health insurance coverage offered in the State.(b)Repeal of section 1342(1)In generalSection 1342 of PPACA (42 U.S.C. 18062) is repealed.(2)Effective dateThe repeal made by paragraph (1) shall apply to calendar years beginning after the date of the enactment of this Act.